Certiorari dismissed, October 3, 2011



                              UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7372


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CLEVELAND MCLEAN, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:90-cr-00105-HCM-TEM-5; 2:08-cv-00588-RGD)


Submitted:   April 14, 2011                 Decided:   April 28, 2011


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cleveland McLean, Jr., Appellant Pro Se. Neil H. MacBride,
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Cleveland    McLean,   Jr.,     appeals       the    district      court’s

order denying his 18 U.S.C. § 3582 (2006) motion.                      We previously

remanded the case for further consideration of McLean’s motion.

The district court reconsidered the motion and again denied it.

We   have   reviewed     the   record     and   find   no        reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.      United States v. McLean, Nos. 2:90-cr-00105-HCM-TEM-5;

2:08-cv-00588-RGD (E.D. Va. filed Sept. 13 and entered Sept. 14,

2010).      We   grant   McLean’s   motion      to   supplement         his    informal

brief.      We dispense with oral argument because the facts and

legal    contentions     are   adequately       presented        in   the     materials

before   the     court   and   argument     would    not    aid       the   decisional

process.

                                                                               AFFIRMED




                                        2